Final order reversed on the law and as a matter of discretion, without costs of this appeal to any party, and matter remitted to the'Special Term to take proof as to whether petitioner’s position and duties as street inspector qualified him under resolution of the State Civil Service Commission dated February 7, 1941. All concur. (The final order denies petitioner’s application for an order of reinstatement, and dismisses the petition.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.